Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 12, 2018

                                      No. 04-18-00002-CR

                                     Larry Donnell GIBBS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2015 CRR 001320 D-1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER

         Appellant’s brief was originally due to be filed on July 6, 2018. On July 13, 2018,
Appellant filed a motion for extension of time to file the brief requesting an additional thirty
days. The motion was granted, and the deadline for filing the brief was extended to August 6,
2018. On August 3, 2018, Appellant filed a second motion requesting an additional thirty days to
file the brief, for a total extension of sixty days. By order dated August 8, 2018, the motion was
granted, extending the deadline for filing the brief to September 5, 2018. The order stated, “This
is the final extension of time Appellant will be granted.”

        On September 4, 2018, Appellant filed a third motion for extension of time requesting an
additional thirty days to file the brief. In the interest of justice, the motion is GRANTED.
Appellant’s brief must be filed no later than October 4, 2018. THIS IS THE FINAL
EXTENSION OF TIME THAT APPELLANT WILL BE GRANTED. See TEX. R. APP. P.
38.8(b)(4) (appellate court must “act appropriately to ensure that the appellant’s rights are
protected” when the appellant’s brief is not timely filed).

       Appellant is also advised that all exhibits to the reporter’s record are available in the
Attorney Portal of the Fourth Court of Appeals website. If Appellant’s counsel needs assistance
accessing these documents, he is advised to contact the court staff at 210.335.2635.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court